
	

113 HR 2878 IH: Keep Teachers Teaching Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2878
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Mr. Price of North
			 Carolina (for himself, Ms. Brown of
			 Florida, Mr. Butterfield,
			 Mr. Conyers,
			 Mr. Grijalva,
			 Mr. McIntyre,
			 Ms. Bordallo, and
			 Mr. Walz) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide grants for innovative teacher retention
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Teachers Teaching Act of
			 2013.
		2.FindingsThe Congress makes the following
			 findings:
			(1)The United States
			 faces an increasing need for high-quality educators.
			(2)Approximately
			 one-third of teachers leave the profession within 3 years of being hired
			 because of poor working conditions, low pay, low morale, or lack of a pathway
			 for professional advancement. In some schools, the five-year attrition rate
			 reaches 50 percent.
			(3)Effective teacher
			 retention programs to address this problem are already at work in local
			 educational agencies around the country, and many more innovative programs
			 could be advanced if additional resources were available.
			(4)Efforts to address
			 the teacher shortage demands a national strategy to support the development and
			 implementation of innovative teacher retention programs.
			(5)The Department of
			 Education can play an important role in facilitating the identification of the
			 most promising teacher retention approaches and disseminating information about
			 them to State educational agencies and local educational agencies.
			3.Grants for innovative
			 teacher retention programsSection 2151 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6651) is amended by adding at the end the
			 following:
			
				(g)Teacher
				retention activities
					(1)In
				generalThe Secretary shall establish and carry out a teacher
				retention program to—
						(A)assist State
				educational agencies and local educational agencies in developing and
				implementing innovative teacher retention programs, and support the development
				of model programs and best practices in retaining quality teachers in the
				classroom; and
						(B)facilitate the
				dissemination of innovative teacher retention programs to State educational
				agencies and local educational agencies.
						(2)GrantsThe
				Secretary shall carry out
				paragraph (1)(A) by making grants to
				eligible entities to develop and implement innovative teacher retention
				programs, including activities such as—
						(A)professional
				development programs;
						(B)teacher mentoring
				programs;
						(C)advanced
				certification or advanced credentialing;
						(D)research, travel,
				or fellowship opportunities; and
						(E)pairing of
				teachers with professionals in research or industry.
						(3)Eligible
				entitiesIn this subsection, the term eligible
				entity includes—
						(A)local educational
				agencies;
						(B)State educational
				agencies; and
						(C)partnerships of
				local educational agencies, nonprofit organizations, and institutions of higher
				education.
						(4)Grant
				termsGrants under this
				subsection shall be awarded for periods of not more than 5 years and on a
				competitive basis. Grants awarded under this subsection may be renewed.
					(5)Secretary’s duty
				to identify most promising teacher retention approachesIn carrying out paragraph (1)(B), the
				Secretary shall—
						(A)identify the most promising teacher
				retention approaches, including the approaches already working and the
				approaches developed through grants funded under this subsection, and make
				information about such approaches publicly available and easily accessible to
				State educational agencies and local educational agencies; and
						(B)not later than 9
				months after the date of the enactment of this subsection, and annually
				thereafter, transmit to the Committee on Education and the Workforce of the
				House of Representatives and the Committee on Health, Education, Labor, and
				Pensions of the Senate, a report that describes—
							(i)the methodology by
				which the most promising teacher retention programs are identified under
				subparagraph (A); and
							(ii)the Secretary’s
				efforts to disseminate information regarding such programs to State educational
				agencies and local educational
				agencies.
							.
		
